DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/26/2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2022 was filed after the mailing date of the Final Office Action on 3/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-5, 11-13, 17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, as currently amended includes the limitations of previously presented, now cancelled, claim 2. Claim 2, previously presented, was indicated allowable in the office action mailed on 3/2/2022.
Claims 3 and 4 being dependent on claim 1 are also allowed.

The closest prior art of record Nason et al. (US 2003/0198558 A1) in view of Jespersen et al. (WO 93/20864) is silent regarding at least one gate operable between an open position and a closed position, wherein movement of the ball bearing on the track is restricted when the gate is in the closed position in combination with other claimed limitations of claim 5.

The closest prior art of record Nason et al. (US 2003/0198558 A1) in view of Jespersen et al. (WO 93/20864) is silent regarding a base; and a cam block disposed within a slot of the base, the cam block including the inset pathway, wherein the piston grip is further coupled to the cam block in combination with other claimed limitations of claim 11.
Claims 12 and 13 being dependent on claim 11 are also allowed.
Claim 17, as currently amended includes the limitations of previously presented, now cancelled, claim 18. Claim 18, previously presented, was indicated allowable in the office action mailed on 3/2/2022.
Claim 19 being dependent on claim 17 is also allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 4/26/2022, with respect to claims 1, 5, 11 and 17 have been fully considered and are persuasive.  The rejection of claims 1, 5, 11 and 17 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783